DETAILED ACTION
Applicant’s amendment and arguments filed May 11, 2022 is acknowledged.
Claims 3 and 8 have been amended.
Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 and 7-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by FISCHER et al. (hereinafter Fischer) (U.S. Patent Application Publication # 2010/0309834 A1) (as supported by Provisional Application # 61/250,491).
Regarding claims 1, 20, and 21, Fischer teaches and discloses an apparatus and method, comprising: 
generating a data unit having a preamble and a data portion (figure 16A-B; [0154]; teaches generating a packet comprising a preamble and data portion; figures 36 and 37A), 
wherein the preamble of the data unit includes a plurality of training sequences (VHT-STF/VHT-LTF), a first field (VHT-SIG-A field), and a second field (VHT-SIG-B field), wherein the preamble is structured such that i) the first field precedes the plurality of training sequences, and ii) the plurality of training sequences precedes the second field (figures 36 and 37A; teaches and depicts the first field, VHT-SIG-A, is transmitted before the training fields, VHT-STF/VHT-LTF, and the second field, VHT-SIG-B, is transmitted after the training fields; [0262]; [0264]); and 
transmitting the data unit ([0141]; [0213]; teaches transmitting the packet); wherein the preamble comprises an indication of whether the data unit is a multi-user data unit or a single-user data unit (figure 35; [0255]; [0256]; teaches an indication bit of whether data packet is a MU-MIMO or SU-MIMO).

Regarding claim 2, Fischer further teaches and discloses wherein the indication indicates that the data unit is a multi-user data unit, the first field of the preamble includes a plurality of indications of respective numbers of streams for respective receivers ([0132]; [0255]; indicates number of streams, Nsts), and the second field of the preamble includes respective modulation and coding scheme information for the respective receivers ([0163]; [0261]; teaches modulation code set, MCS, information).

Regarding claim 3, Fischer further teaches and discloses wherein the plurality of indications of the respective numbers of streams for the respective receivers ([0132]; [0255]; indicates number of streams, Nsts) enables each respective receiver to determine a respective set of one or more training sequences, in the plurality of training sequences, which corresponds to the respective receiver ([0160]; [0250]; [0264]; teaches a plurality of training fields corresponding to receiver).

Regarding claim 4, Fischer further teaches and discloses wherein the plurality of indications of the respective numbers of streams for the respective receivers are a plurality of indications of respective numbers of spatial or space-time streams for the respective receivers ([0132]; [0255]; indicates number of streams, Nsts).

Regarding claim 5, Fischer further teaches and discloses wherein the data portion of the data unit includes data for the respective receivers and is transmitted using respective modulation and coding schemes for the respective receivers ([0163]; [0261]; teaches modulation code set, MCS, information).

Regarding claim 7, Fischer further teaches and discloses wherein transmitting the data unit further comprises: respectively beam-steering, respective sets of one or more training sequences to the respective receivers ([0132]; [0225]; beamforming the training sequences).

Regarding claim 8, Fischer further teaches and discloses wherein a first sub-field of the first field of the preamble includes a first indicator of a first set of one or more training sequences that corresponds to a first receiver; wherein a second sub-field of the first field of the preamble includes a second indicator of a second set of one or more training sequences that corresponds to a second receiver ([0160]; [0250]; [0264]; teaches training sequence information in sub-field within the VHT-SIG-A field).

Regarding claim 9, Fischer further teaches and discloses wherein the indication indicates that the data unit is a single-user data unit (figure 35; [0255]; [0256]; teaches an indication bit of whether data packet is a MU-MIMO or SU-MIMO), and the first field of the preamble of the single-user data unit includes a plurality of bits for indicating a partial association identifier (AID) ([0153]; [0254]; teaches the preamble including AID bits identifying the receiving device).

Regarding claim 10, Fischer further teaches and discloses wherein the AID corresponds to a first receiver and indicates to other receivers that the data unit is not addressed to the other receivers ([0153]; [0254]; teaches the preamble including AID bits identifying the receiving device).

Regarding claim 11, Fischer further teaches and discloses wherein the preamble includes a plurality of bits which are configurable, for a single-user data unit, to indicate an identifier of a single receiver, and for a multi-user data unit, to indicate numbers of streams for a plurality of receivers (figure 35; [0255]; [0256]; teaches an indication bit of whether data packet is a MU-MIMO or SU-MIMO).

Regarding claim 12, Fischer further teaches and discloses wherein the preamble includes a plurality of bits which are configurable, for a single-user data unit, to indicate a partial association identifier (AID) of a single receiver ([0153]; [0254]; teaches the preamble including AID bits identifying the receiving device), and for a multi-user data unit, to indicate numbers of streams for a plurality of receivers ([0132]; [0255]; indicates number of streams, Nsts).

Regarding claim 13, Fischer further teaches and discloses wherein the preamble includes a plurality of bits which are configurable, for a single-user data unit, to indicate a number of streams for a single receiver and an identifier of the single receiver, and for a multi-user data unit, to indicate a plurality of indications of respective numbers of streams for respective receivers ([0132]; [0255]; indicates number of streams, Nsts; figure 35; [0255]; [0256]; teaches an indication bit of whether data packet is a MU-MIMO or SU-MIMO).

Regarding claim 14, Fischer further teaches and discloses wherein the indication of whether the multi-user data unit is a multi-user data unit or a single-user data unit is part of the first field of the preamble (figure 35; [0255]; [0256]; teaches an indication bit of whether data packet is a MU-MIMO or SU-MIMO).

Regarding claim 15, Fischer further teaches and discloses wherein the first field of the preamble comprises a plurality of bits for indicating a group number ([0245]; [0252]; bit indicating Group ID).

Regarding claim 16, Fischer further teaches and discloses wherein the plurality of bits for indicating the group number also indicates whether the multi-user data unit is a multi-user data unit or a single-user data unit (figure 35; [0252]; [0255]; [0256]; teaches an indication bit of whether data packet is a MU-MIMO or SU-MIMO).

Regarding claim 17, Fischer further teaches and discloses wherein the data unit is transmitted via a multiple input multiple output (MIMO) communication channel (abstract; [0141]; MIMO communication).

Regarding claim 18, Fischer further teaches and discloses wherein the plurality of indications of respective numbers of streams are ordered according to an order ([0132]; [0227]; [0254]; [0255]; indicates number of streams, Nsts, according to an order of AID list).

Regarding claim 19, Fischer further teaches and discloses wherein the processor-executable instructions, when executed, further facilitate: generating, another data unit that includes information indicating the order, wherein the other data unit is transmitted prior to the first field of the preamble being transmitted ([0132]; [0227]; [0254]; [0255]; indicates number of streams, Nsts, according to an order of AID list).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FISCHER et al. (hereinafter Fischer) (U.S. Patent Application Publication # 2010/0309834 A1) in view of Lee et al. (hereinafter Lee) (U.S. Patent Application Publication 2012/0127940 A1).
Regarding claim 6, Fischer discloses the claimed invention, but may not expressly disclose transmitting the first field of the preamble in an omni-directional mode.
Nonetheless, in the same field of endeavor, Lee teaches and suggests transmitting the first field of the preamble in an omni-directional mode ([0064]; [0103]; teaches transmitting the VHTSIG omni-directionally).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting the VHTSIG omni-directionally as taught by Lee with the method as disclosed by Fischer for the purpose of transmitting control information in a system supporting MIMO, as suggested by Lee.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,693,533 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  

Instant Application (16/904,148)
U.S. Patent No. 10,693,533 B2
Claim 1
Claim 1
A non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate: generating a data unit having a preamble and a data portion, wherein the preamble of the data unit includes a plurality of training sequences, a first field, and a second field, wherein the preamble is structured such that i) the first field precedes the plurality of training sequences, and ii) the plurality of training sequences precedes the second field; and transmitting the data unit; wherein the preamble comprises an indication of whether the data unit is a multi-user data unit or a single-user data unit.
A method for generating a multi-user data unit for transmission via a multiple input, multiple output (MIMO) communication channel, the method comprising: generating, at a communication device, a multi-user data unit having a preamble and a data portion, wherein the preamble of the multi-user data unit includes a plurality of training sequences, a first field, and a second field, wherein the preamble of the multi-user data unit is structured such that i) the first field of the preamble precedes the plurality of training sequences, and ii) the plurality of training sequences precedes the second field of the preamble, wherein the plurality of training sequences are to be used by multiple receivers for channel estimation, wherein the first field of the preamble includes a plurality of indications of respective numbers of spatial or space-time streams for respective receivers of the multiple receivers to enable each respective receiver of the multiple receivers to determine a respective set of one or more training sequences, in the plurality of training sequences, that corresponds to the respective receiver, wherein the second field of the preamble includes respective modulation and coding scheme information for the respective receivers of the multiple receivers, and wherein the data portion of the multi-user data unit is to be transmitted using respective modulation and coding schemes for the respective receivers of the multiple receivers; and transmitting, with the communication device, the multi-user data unit.
Claim 2 is anticipated by claim 1 of the patent.
Claim 3 is anticipated by claim 1 of the patent.
Claim 4 is anticipated by claim 1 of the patent.
Claim 5 is anticipated by claim 1 of the patent.
Claim 6 is anticipated by claim 4 of the patent.
Claim 7 is anticipated by claim 5 of the patent.
Claim 8 is anticipated by claim 6 of the patent.
Claim 11 is anticipated by claim 1 of the patent.
Claim 13 is anticipated by claim 1 of the patent.
Claim 14 is anticipated by claim 1 of the patent.
Claim 15 is anticipated by claim 1 of the patent.
Claim 16 is anticipated by claim 1 of the patent.
Claim 17 is anticipated by claim 1 of the patent.
Claim 18 is anticipated by claim 2 of the patent.
Claim 19 is anticipated by claim 3 of the patent.
Claim 20 is anticipated by claim 1 of the patent.
Claim 21 is anticipated by claim 1 of the patent.


Response to Arguments
Applicant’s arguments, filed May 11, 2022, with respect to the rejection(s) of claim(s) 1-21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FISCHER et al. (U.S. Patent Application Publication # 2010/0309834 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 12, 2022